   Case 2:17-cr-00495-DRH-SIL Document 33 Filed 02/09/21 Page 1 of 1 PageID #: 81

      CRIMINAL CAUSE FOR STATUS CONFERENCE BY TELEPHONE
   BEFORE JUDGE: HURLEY, J.  DATE: FEBRUARY 9, 2021 TIME: 11:18- 11:43 AM
   DOCKET NUMBER: CR-17-495           USA V. MULLAN


DEFT. NAME: DANIEL MULLAN            DFT # 1
  PRESENT, X NOT PRESENT, X IN CUSTODY, ON BAIL
    ATTY FOR DEFT.: NANCY BARTLING CJA
           X PRESENT,   NO T PRESENT


DEFT. NAME:                DFT #
 X PRESENT, NOT PRESENT,   IN CUSTODY,         ON BAIL
   ATTY FOR DEFT.:
             X PRESENT,  NO T PRESENT

A.U.S.A. : MICHAEL MAFFEI
DEPUTY CLERK:     L LUNDY
COURT REPORTER(S) OR ESR OPERATOR: DOMINICK TURSI
INTERPRETER:

   CASE CALLED FOR STATUS CONFERENCE; COUNSEL CONSENT TO HOLD THIS        CONFERENCE BY
TELECONFERENCE; THE DEFENDANT WAS NOT PRODUCED FOR THE TELECONFERENCE;
   WAIVER OF SPEEDY TRIAL EXECUTED START DATE 2/9/2021 TO STOP DATE 2/25/2021;
   TELEPHONE STATUS CONFERENCE SET 2/25/2021 AT 10:00 A.M.; TELECONFERENCE # 888-273-3658
  ACCESS CODE 4660635.

             .
